Case 5:19-cr-00148-LHK Document 37 Filed 02/05/20 Page1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CRIMINAL MINUTES
Date: February 5, 2020 Time: 10:53 AM-11:38 AM Judge: LUCY H. KOH
(45 minutes)
Case No.: 19-cr-00148- Case Name: UNITED STATES v. John Penn Bivins (P)(C:C).
LHK-1 ,

Attorney for Plaintiff: Chinhayi Coleman Cadet
Attorney for Defendant: Severa Keith

Deputy Clerk: Kassandra Dibble Court Reporter: Summer Fisher
Interpreter: None requested Probation Officer: Kyle Pollak

PROCEEDINGS
Sentencing held.
Defendant SENTENCED as to Count 1 of the Superseding Information (ECF No. 27) to a term of 51
months incarceration; 3 years supervised release; and a $100 special assessment fee. Fine is waived. See

Judgment.

Defendant REMANDED into the custody of the U.S. Marshal.
